909 F.2d 1494
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Levance McCULLOUGH, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3331.
United States Court of Appeals, Federal Circuit.
July 5, 1990.

Before RICH and ARCHER, Circuit Judges, and RUDI M. BREWSTER, District Judge.*
DECISION
PER CURIAM.


1
Levance McCullough appeals from the May 9, 1989 Opinion and Order of the Merit Systems Protection Board, Docket No. AT07528810623, dismissing appellant's appeal as settled.  We affirm.

OPINION

2
"One who attacks a settlement must bear the burden of showing that the contract he has made is tainted with invalidity, either by fraud practiced upon him or by a mutual mistake under which both parties acted."   Asberry v. United States Postal Service, 692 F.2d 1378, 1380 (Fed.Cir.1982) (quoting Callen v. Pennsylvania Railroad Co., 332 U.S. 625, 630 (1948)).  We have carefully considered McCullough's briefs and the arguments presented therein, but are unconvinced that he has met the heavy burden for setting aside the settlement agreement.



*
 Judge Rudi M. Brewster of the Southern District of California, sitting by designation